     Case 2:19-cv-07079-JPR Document 25 Filed 02/02/21 Page 1 of 20 Page ID #:460



 1
 2
 3
 4
 5
 6                                      `
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   KEITH B.,1                       ) Case No. CV 19-7079-JPR
                                      )
12                      Plaintiff,    )
                                      ) MEMORANDUM DECISION AND ORDER
13                v.                  ) REVERSING COMMISSIONER
                                      )
14   ANDREW SAUL, Commissioner        )
     of Social Security,              )
15                                    )
                        Defendant.    )
16                                    )
                                      )
17
18   I.   PROCEEDINGS
19        Plaintiff seeks review of the Commissioner’s final decision
20   denying his application for Social Security disability insurance
21   benefits (“DIB”).     The parties consented to the jurisdiction of
22   the undersigned under 28 U.S.C. § 636(c).         The matter is before
23   the Court on the parties’ Joint Stipulation, filed June 25, 2020,
24   which the Court has taken under submission without oral argument.
25
26        1
            Plaintiff’s name is partially redacted in line with
27   Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
     recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.

                                            1
     Case 2:19-cv-07079-JPR Document 25 Filed 02/02/21 Page 2 of 20 Page ID #:461



 1   For the reasons stated below, the Commissioner’s decision is
 2   reversed.
 3   II.    BACKGROUND
 4          Plaintiff was born in 1965.       (Administrative Record (“AR”)
 5   63.)   He completed three years of college and worked in real
 6   estate and jewelry sales and as an advisor for an internet
 7   security company.     (AR 200.)
 8          On November 9, 2015, Plaintiff applied for DIB, alleging
 9   that he had been unable to work since November 4, 2015, because
10   of anxiety, mood, personality, bipolar, major-depressive, and
11   attention-deficit/hyperactivity disorders; spinal stenosis;
12   bulging and herniated discs; and disc tears.         (AR 182, 195, 199,
13   208-15.)    After his application was denied, he requested a
14   hearing before an Administrative Law Judge.         (AR 72, 76, 78-79.)
15   A hearing was held on July 5, 2018, at which Plaintiff, who was
16   represented by counsel, testified, as did a vocational expert.
17   (See AR 38-61.)     In a written decision issued July 30, 2018, the
18   ALJ found that based on Plaintiff’s age, education, work
19   experience, and ability to perform light work, he could adjust to
20   other work as a garment bagger, basket filler, or cleaner and
21   polisher.    (AR 32-33; see AR 23-33.)       Plaintiff requested review
22   from the Appeals Council, including with his appeal an MRI taken
23   three months after the ALJ’s decision; the council denied review
24   on June 20, 2019.     (AR 1-7, 240-44.)     This action followed.
25   III. STANDARD OF REVIEW
26          Under 42 U.S.C. § 405(g), a district court may review the
27   Commissioner’s decision to deny benefits.         The ALJ’s findings and
28   decision should be upheld if they are free of legal error and

                                          2
     Case 2:19-cv-07079-JPR Document 25 Filed 02/02/21 Page 3 of 20 Page ID #:462



 1   supported by substantial evidence based on the record as a whole.
 2   See Richardson v. Perales, 402 U.S. 389, 401 (1971); Parra v.
 3   Astrue, 481 F.3d 742, 746 (9th Cir. 2007).         Substantial evidence
 4   means such evidence as a reasonable person might accept as
 5   adequate to support a conclusion.        Richardson, 402 U.S. at 401;
 6   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007).            It
 7   is “more than a mere scintilla but less than a preponderance.”
 8   Lingenfelter, 504 F.3d at 1035 (citing Robbins v. Soc. Sec.
 9   Admin., 466 F.3d 880, 882 (9th Cir. 2006)).         “[W]hatever the
10   meaning of ‘substantial’ in other contexts, the threshold for
11   such evidentiary sufficiency is not high.”         Biestek v. Berryhill,
12   139 S. Ct. 1148, 1154 (2019).       To determine whether substantial
13   evidence supports a finding, the reviewing court “must review the
14   administrative record as a whole, weighing both the evidence that
15   supports and the evidence that detracts from the Commissioner’s
16   conclusion.”     Reddick v. Chater, 157 F.3d 715, 720 (9th Cir.
17   1998).     “If the evidence can reasonably support either affirming
18   or reversing,” the reviewing court “may not substitute its
19   judgment” for the Commissioner’s.        Id. at 720-21.
20   IV.   THE EVALUATION OF DISABILITY
21         People are “disabled” for Social Security purposes if they
22   are unable to engage in any substantial gainful activity owing to
23   a physical or mental impairment that is expected to result in
24   death or has lasted, or is expected to last, for a continuous
25   period of at least 12 months.       42 U.S.C. § 423(d)(1)(A); Drouin
26   v. Sullivan, 966 F.2d 1255, 1257 (9th Cir. 1992).
27         A.     The Five-Step Evaluation Process
28         An ALJ follows a five-step sequential evaluation process to

                                          3
     Case 2:19-cv-07079-JPR Document 25 Filed 02/02/21 Page 4 of 20 Page ID #:463



 1   assess whether someone is disabled.        20 C.F.R. § 404.1520(a)(4);
 2   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995) (as
 3   amended Apr. 9, 1996).      In the first step, the Commissioner must
 4   determine whether the claimant is currently engaged in
 5   substantial gainful activity; if so, the claimant is not disabled
 6   and the claim must be denied.       § 404.1520(a)(4)(i).
 7        If the claimant is not engaged in substantial gainful
 8   activity, the second step requires the Commissioner to determine
 9   whether the claimant has a “severe” impairment or combination of
10   impairments significantly limiting his ability to do basic work
11   activities; if not, a finding of not disabled is made and the
12   claim must be denied.     § 404.1520(a)(4)(ii) & (c).
13        If the claimant has a “severe” impairment or combination of
14   impairments, the third step requires the Commissioner to
15   determine whether the impairment or combination of impairments
16   meets or equals an impairment in the Listing of Impairments
17   (“Listing”) set forth at 20 C.F.R., part 404, subpart P, appendix
18   1; if so, disability is conclusively presumed and benefits are
19   awarded.   § 404.1520(a)(4)(iii) & (d).
20        If the claimant’s impairment or combination of impairments
21   does not meet or equal one in the Listing, the fourth step
22   requires the Commissioner to determine whether the claimant has
23   sufficient residual functional capacity (“RFC”)2 to perform his
24
25        2
            RFC is what a claimant can do despite existing exertional
26   and nonexertional limitations. § 404.1545(a)(1); see Cooper v.
     Sullivan, 880 F.2d 1152, 1155 n.5 (9th Cir. 1989). The
27   Commissioner assesses the claimant’s RFC between steps three and
     four. Laborin v. Berryhill, 867 F.3d 1151, 1153 (9th Cir. 2017)
28                                                      (continued...)

                                          4
     Case 2:19-cv-07079-JPR Document 25 Filed 02/02/21 Page 5 of 20 Page ID #:464



 1   past work; if so, he is not disabled and the claim must be
 2   denied.    § 404.1520(a)(4)(iv).     The claimant has the burden of
 3   proving he is unable to perform past relevant work.           Drouin, 966
 4   F.2d at 1257.    If the claimant meets that burden, a prima facie
 5   case of disability is established.        Id.
 6        If that happens or if the claimant has no past relevant
 7   work, the Commissioner bears the burden of establishing that the
 8   claimant is not disabled because he can perform other substantial
 9   gainful work available in the national economy, the fifth and
10   final step of the sequential analysis.          § 404.1520(a)(4)(v).
11        B.      The ALJ’s Application of the Five-Step Process
12        To start, the ALJ found that Plaintiff met “the insured
13   status requirements of the Social Security Act through December
14   31, 2019.”    (AR 25.)   At step one, he found that Plaintiff had
15   not engaged in substantial gainful activity since November 4,
16   2015, the alleged onset date.       (Id.)   At step two, he concluded
17   that during the relevant period, Plaintiff had the severe
18   impairments of “major depression with anxious features, attention
19   deficit disorder, degenerative disc disease, herniated nucleus
20   pulposus3 and stenosis of the lumbar spine4 and obesity.”           (AR
21
          2
22          (...continued)
     (citing § 416.920(a)(4)).
23
          3
            Herniated nucleus pulposus, also known as a herniated
24   disc, “describes the condition when the intervertebral disc is
     injured, and its contents are bulging or protruding into the
25
     spinal canal.” Herniated Disc, USC Spine Ctr., https://
26   www.uscspine.com/conditions-treated/neck-disorders/herniated-disc
     (last visited Feb. 1, 2021).
27
          4
              Spinal stenosis is a narrowing of the spinal canal.
28                                                        (continued...)

                                          5
     Case 2:19-cv-07079-JPR Document 25 Filed 02/02/21 Page 6 of 20 Page ID #:465



 1   26.)        At step three, he determined that Plaintiff’s impairments
 2   did not meet or equal a Listing.           (AR 27.)
 3           At step four, the ALJ found that Plaintiff had the RFC to
 4   perform a “range of light work.”           (AR 29.)    Specifically, he
 5   could
 6           lift and/or carry twenty pounds occasionally, ten pounds
 7           frequently, stand and/or walk six hours and sit six hours
 8           in an eight-hour workday.     The claimant can occasionally
 9           climb    ramps,   stairs,   ladders,   ropes    and   scaffolds,
10           balance, stoop, kneel, crouch and crawl.           The claimant
11           must avoid concentrated exposure to uneven terrain,
12           wetness,     unprotected    heights    and    dangerous   moving
13           machinery.    The claimant is limited to reasoning level 2
14           jobs — he can apply common sense understanding to carry
15           out detailed but uninvolved written or oral instructions
16           and he can deal with problems involving a few concrete
17           variables. The claimant can have no more than occasional
18           contact with the public.
19   (Id.)
20           In light of Plaintiff’s inability “to provide a clear
21   account of his past work,” among other things, the ALJ did not
22   make a finding on whether Plaintiff was able to perform his past
23   relevant work and instead “expedite[d] the claim to Step 5 of the
24   sequential evaluation.”        (AR 32.)    Because his “ability to
25
26           4
            (...continued)
27   Medical Definition of Spinal Stenosis, MedicineNet, https://
     www.medicinenet.com/spinal_stenosis/definition.htm (last visited
28   Feb. 1, 2021).

                                            6
     Case 2:19-cv-07079-JPR Document 25 Filed 02/02/21 Page 7 of 20 Page ID #:466



 1   perform all or substantially all of the requirements” of light
 2   work “ha[d] been impeded by additional limitations,” the ALJ
 3   relied on the VE’s testimony to conclude that he could perform at
 4   least three light, unskilled occupations available in substantial
 5   numbers in the economy.      (AR 33.)    Accordingly, he found
 6   Plaintiff not disabled.      (Id.)
 7   V.   DISCUSSION
 8        Plaintiff argues that the ALJ failed to (1) “fully and
 9   accurately evaluate the medical evidence” or properly develop the
10   record concerning his physical ailments (J. Stip. at 3; see id.
11   at 4-8); (2) “assess Plaintiff’s ability to perform, on a
12   function by function basis, all of the exertional and
13   nonexertional functions required to perform light exertion” (id.
14   at 14 (emphasis in original); see id. at 3, 12-18); or (3)
15   properly evaluate his subjective symptom testimony (see id. at 3,
16   21-30).   As discussed below, remand is warranted based on the
17   ALJ’s failure to fully develop the record.         Accordingly, the
18   Court does not reach the other issues.
19        A.    The ALJ Did Not Fully and Fairly Develop the Record
20        Plaintiff notes that the ALJ gave “no weight” to the only
21   medical-source opinion evaluating his functional limitations
22   based on his chronic low-back pain — the consulting examiner’s —
23   but then failed to obtain another consulting examination or call
24   a medical expert at his hearing, instead “making and relying on
25   his own medical assessment in determining Plaintiff’s residual
26   functional capacity.”     (J. Stip. at 4-5.)      As explained below,
27   remand is warranted on this ground.
28

                                          7
     Case 2:19-cv-07079-JPR Document 25 Filed 02/02/21 Page 8 of 20 Page ID #:467



 1               1.   Applicable law
 2        An ALJ has a “duty to fully and fairly develop the record”
 3   and “assure that [a] claimant’s interests are considered.”
 4   Garcia v. Comm’r of Soc. Sec., 768 F.3d 925, 930 (9th Cir. 2014)
 5   (citation omitted); see also Howard ex rel. Wolff v. Barnhart,
 6   341 F.3d 1006, 1012 (9th Cir. 2003) (“In making a determination
 7   of disability, the ALJ must develop the record and interpret the
 8   medical evidence.”).     But it nonetheless remains the claimant’s
 9   burden to produce evidence in support of his disability claim.
10   See Mayes v. Massanari, 276 F.3d 453, 459 (9th Cir. 2001) (as
11   amended).   Moreover, the “ALJ’s duty to develop the record
12   further is triggered only when there is ambiguous evidence or
13   when the record is inadequate to allow for proper evaluation of
14   the evidence.”    McLeod v. Astrue, 640 F.3d 881, 885 (9th Cir.
15   2010) (as amended May 19, 2011) (citation omitted); accord
16   Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001).            An
17   ALJ has broad discretion in determining whether to order a
18   consultative examination and should do so when “ambiguity or
19   insufficiency in the evidence . . . must be resolved.”           Reed v.
20   Massanari, 270 F.3d 838, 842 (9th Cir. 2001) (citation omitted);
21   see also § 404.1519a(b) (“We may purchase a consultative
22   examination to try to resolve an inconsistency in the evidence,
23   or when the evidence as a whole is insufficient to allow us to
24   make a determination or decision on your claim.”).
25               2.   Relevant background
26                    a.    Medical records relating to Plaintiff’s back
27        On December 22, 2015, internal-medicine specialist Dr. Iqbal
28   Teli examined Plaintiff and assessed “no physical restrictions.”

                                          8
     Case 2:19-cv-07079-JPR Document 25 Filed 02/02/21 Page 9 of 20 Page ID #:468



 1   (AR 257; see AR 255.)     Dr. Teli noted that Plaintiff’s chief
 2   complaint was a history of low-back pain, “continuous” for “many
 3   years” at a “6/10 intensity.”       (AR 255.)    Dr. Teli found “no
 4   acute distress” and a “normal” gait and stance, and he noted
 5   Plaintiff’s ability to do a “full” squat, rise from a chair, and
 6   get on and off the exam table “without difficulty.”           (AR 255-56.)
 7   He reported full flexion, extension, and rotary movement in the
 8   cervical and lumbar spine and full range of movement in the hips,
 9   “shoulders, elbows, forearms, and wrists, bilaterally.”           (AR
10   256.)    “[T]enderness” and “mild spasm of the lower back” were
11   noted, but reflexes were equal in the upper and lower extremities
12   and strength was “5/5” in both.       (AR 256-57.)    Dr. Teli
13   apparently did not review any imaging, test results, or treatment
14   notes.    (See AR 255-57; see also AR 29 (“[T]here is no evidence
15   that Dr. Teli reviewed any medical records and even if he did, he
16   evaluated the claimant in December of 2015 and would have not had
17   the opportunity to review any of the records that were submitted
18   at the hearing level.”).)
19           Treatment notes from palliative-medicine specialist Dr.
20   Perry Stein reflect that he treated Plaintiff for chronic back
21   pain from August 7, 2013, through January 26, 2017.           (AR 242,
22   246-49, 259-315.)     On August 7, 2013, he had “severe” lower-back
23   pain and was “unable to don[] socks/shoes, underwear.”           (AR 246.)
24   Pain was described as “8/10” and was generally worse in the
25   morning.    (Id.)   Dr. Stein reported positive straight-leg raising
26   on the right at 20 inches; positive left thoracic paraspinal-
27   muscle prominence; partially restricted range of motion of the
28   lumbosacral spine in all planes, particularly in the right

                                          9
     Case 2:19-cv-07079-JPR Document 25 Filed 02/02/21 Page 10 of 20 Page ID #:469



 1   rotation; and “all movements guarded.”         (Id.)     The following
 2   week, Plaintiff reported having pain relief at times but also
 3   “breakthrough pain 10/10” with certain activities, “specifically
 4   donning pants” in the morning.       (AR 247.)    He showed “pain
 5   behavior on transfers” and was “guarded.”         (Id.)
 6         On August 21, 2013, he reported “trying to stand at work”
 7   because standing was better than sitting.         (AR 248.)    Two
 8   Percocet5 tablets reduced his pain to “4-5” from “6-8” of 10 for
 9   about two hours.     (Id.)   Dr. Stein found him “restricted in all
10   planes,” “specifically for [right] rotation/flexion,” and he had
11   spasms.   (Id.)    On August 28, 2013, the doctor noted that
12   “globally pain [was] 6/10,” with the “worst [at] 9/10,” with “no
13   precipitating factors” but worse “first thing in the [morning].”
14   (AR 249.)    But overall, Plaintiff “look[ed] less uncomfortable”
15   and “less guarded/stiff.”       (Id.)     At appointments in September
16   and October 2013, Plaintiff reported that his pain level was up
17   and down, he had been doing physical therapy, and he found
18   temporary relief with stretching.         (AR 259-61.)
19         On October 16, 2013, an MRI of Plaintiff’s lumbosacral spine
20   found the following:
21         At the L5-S1 level, there is disc bulge with facet and
22         ligamentum flavum arthropathy.6        There is mild narrowing
23
24         5
            Percocet is the brand name for oxycodone acetaminophen, an
     opioid based pain reliever. Percocet, WebMD, https://
25
     www.webmd.com/drugs/2/drug-7277/percocet-oral/details (last
26   visited Feb. 1, 2021).
           6
27          Ligamentum flavum arthropathy is disease of the ligaments
     that connect the laminae of adjacent vertebrae from the cervical
28                                                      (continued...)

                                          10
     Case 2:19-cv-07079-JPR Document 25 Filed 02/02/21 Page 11 of 20 Page ID #:470



 1         of   the   canal.    There   is    a   far   right   lateral   disc
 2         osteophyte complex7 which touches the exiting right L5
 3         root after it exits the neural foramen.
 4         At the L4-L5 level, there is a degenerated disc with loss
 5         of T2 signal.       There is diffuse bulge with facet and
 6         ligamentum    flavum   arthropathy.          There   is   moderate
 7         stenosis of the canal.        There is foraminal narrowing8
 8         right greater than left without mass effect [sic] on the
 9         exiting nerve roots.
10   (AR 262-63.)
11         Almost a year later, on September 9, 2014, Dr. Stein
12   reported that since his last visit, Plaintiff had received three
13   spinal injections, with an “excellent response” to the first and
14   “less response” to the second and third.            (AR 264.)   His lower-
15   back pain had become “severe” for three to four weeks before the
16   appointment, and he also had “severe leg pain.”             (Id.)    It was
17   noted that another doctor had “stopped” Plaintiff’s prescription
18
19
           6
            (...continued)
20   to sacral spine. Ligamentum Flavum, Physiopedia, https://
21   www.physio-pedia.com/Ligamentum_flavum (last visited Feb. 1,
     2021).
22         7
            Disc osteophyte complex denotes disc protrusion or bone
23   spurs that narrow the spinal canal. Spinal Stenosis &
     Myleopathy, University of Southern California Spine Center,
24   https://www.uscspine.com/conditions-treated/neck-disorders/
     spinal-stenosis-myleopathy/ (last visited Feb. 1, 2021).
25
           8
26          Foraminal stenosis, or narrowing, is a type of spinal
     stenosis caused by narrowing or tightening in the small openings
27   between the bones in the spine, called the foramina. What is
     Foraminal Stenosis?, Healthline, https://www.healthline.com/
28   health/foraminal-stenosis (last visited Feb. 1, 2021).

                                             11
     Case 2:19-cv-07079-JPR Document 25 Filed 02/02/21 Page 12 of 20 Page ID #:471



 1   narcotics after a positive “urine drug test [for] THC.”            (Id.)
 2         At appointments through the end of 2014, Plaintiff reported
 3   “some days good others bad,” with a “good” day at a pain level of
 4   six of 10.    (AR 265-68.)    He called the doctor’s office on
 5   February 26, 2015, with severe pain, and Dr. Stein gave him a
 6   prescription for hydrocodone, which he finished in about seven
 7   days and then struggled without medication.          (AR 267.)    At an
 8   appointment on March 24, 2015, he reported “excru[c]iating pain”
 9   in his lower back starting on March 21, which medications had
10   been relieving up until that point.        (AR 268.)    On April 23,
11   2015, he “[d]id not have an adequate response to oxycodone,”9
12   which “didn’t make him pain free,” and he ran out in 10 days.
13   (AR 269.)
14         On May 21, 2015, Dr. Stein’s impression was “chronic pain
15   inadequate pain relief on current regimen.”          (AR 270.)    He noted
16   “pain behavior” with transfers and “some tenderness to percussion
17   of lumbar spine.”     (Id.)   He increased fentanyl10 and recommended
18   acupuncture.    (Id.)    On June 25, 2015, Dr. Stein noted “chronic
19   pain responsive only to opioid analgesics” and reported that he
20   had “tried multiple therapeutic interventions including [physical
21   therapy] . . . [and] mind body approaches.”          (AR 271.)    Plaintiff
22
           9
23          Oxycodone is a potentially habit-forming opioid pain
     reliever. See Oxycodone, MedlinePlus, https://medlineplus.gov/
24   druginfo/meds/a682132.html (last visited Feb. 1, 2021).
25         10
            Fentanyl is used to treat breakthrough pain (sudden
26   episodes of pain that occur despite round-the-clock pain
     medication) in adult patients who are taking another opiate pain
27   medication and who are tolerant of narcotic pain medication.
     Fentanyl, MedlinePlus, https://medlineplus.gov/druginfo/meds/
28   a605043.html (last visited Feb. 1, 2021).

                                          12
     Case 2:19-cv-07079-JPR Document 25 Filed 02/02/21 Page 13 of 20 Page ID #:472



 1   believed “fentanyl patches were helpful but only for two days.”
 2   (Id.)      On July 23, 2015, Dr. Stein noted that Plaintiff had
 3   texted because he had run out of oxycodone and fentanyl and the
 4   pharmacy would dispense only 10 patches.         (AR 272.)    Plaintiff
 5   displayed withdrawal symptoms, acute anxiety, and chronic pain,
 6   and the doctor “offered outpatient detox, Suboxone,11 but [he]
 7   declined.”     (Id.)   Plaintiff chose to resume pain medications,
 8   and Dr. Stein counseled that he would not escalate the dosage.
 9   (Id.)      On August 18, 2015, the doctor still diagnosed “chronic
10   pain” and reported that Plaintiff had been “feeling somewhat
11   better lately,” but “psychosocially patient [wa]s a disaster” —
12   “[l]iving in a hotel,” “[b]roke,” and “borrow[ing] money from
13   kids” but “not using illicit drugs” or drinking.          (AR 273.)
14   Chronic lower-back pain continued at appointments in September
15   through November 2015, during which Plaintiff reported “severe
16   pain,” “exacerbated by bending,” and the doctor observed
17   “frequent breath holding and grunting” and counseled him to “lose
18   weight, exercise, avoid a[nxiety], engage in mind/body approach,
19   relaxation.”     (AR 274-76.)    On December 15, 2015, Plaintiff was
20   “in severe pain,” had run out of oxycodone, and reported that
21   fentanyl patches helped for only three days.          (AR 277.)
22         On February 25, 2016, Plaintiff reported “pain 10/10” and
23   demonstrated “pain behavior intermittently especially [with]
24   transfers.”     (AR 278.)   On March 22, 2016, Plaintiff “look[ed]
25
26         11
            Suboxone is the brand name for a combination of
27   buprenorphine and naloxone and is used to treat adults who are
     dependent on opioids. Patient Information for Suboxone,
28   Suboxone, https://www.suboxone.com/ (last visited Jan. 11, 2021.)

                                          13
     Case 2:19-cv-07079-JPR Document 25 Filed 02/02/21 Page 14 of 20 Page ID #:473



 1   better” and had his “sense of humor back,” “transfers [and] gait
 2   [were] more fluid, less guarded,” “no adverse consequences as a
 3   result of opioid regimen,” muscle spasms were still reported, and
 4   oxycodone and fentanyl prescriptions were renewed.           (AR 279.)    On
 5   July 14, 2016, Plaintiff reported that his symptoms waxed and
 6   waned and he hadn’t taken opioids for two weeks, but he later
 7   began texting the doctor for pain medications “multiple times”
 8   and characterized his lower-back pain as “12/10” on August 30.
 9   (AR 280.)    On November 22, 2016, lower-back pain was “worse than
10   ever,” and on December 29 it was “on and off,” with fentanyl
11   helping “a bit.”     (AR 281-82.)    On January 26, 2017, Plaintiff
12   reported “a bad couple of weeks,” and Dr. Stein noted that he had
13   “resisted mind/body approaches” and acupuncture was “too
14   expensive, not covered.”      (AR 283.)    Dr. Stein never prepared a
15   functional assessment of Plaintiff’s limitations, if any,
16   stemming from his back pain.
17         The ALJ gave “no weight” to Dr. Teli’s opinion “because it
18   [wa]s inconsistent with the objective medical evidence showing
19   degenerative disc disease, herniated nucleus pulposus, and spinal
20   stenosis.”    (AR 29.)    It was also “inconsistent with Dr. Stein’s
21   treatment notes showing consistent back pain complaints and
22   clinical findings of decreased or pain range of motion,
23   tenderness to palpation and muscle spasms.”          (Id.)   Citing his
24   “opportunity to review the entire record” and gain a “more
25   complete picture” of Plaintiff’s “medical history and treatment”
26   than Dr. Teli, the ALJ rejected the doctor’s opinion and “adopted
27   a more restricted residual functional capacity.”          (Id.)
28         Plaintiff submitted to the Appeals Council an MRI dated

                                          14
     Case 2:19-cv-07079-JPR Document 25 Filed 02/02/21 Page 15 of 20 Page ID #:474



 1   October 18, 2018, three months after the ALJ’s decision, finding
 2   slightly greater abnormalities than in the 2013 imaging.            (J.
 3   Stip., Ex. at 1-2.)      The Appeals Council found that the new MRI
 4   did not “relate to the period at issue” and “[t]herefore did not
 5   affect the decision about whether [he was] disabled . . . on or
 6   before July 30, 2018.”         (AR 2.)
 7                     b.     Plaintiff’s statements related to back pain
 8           In a Disability Report dated March 8, 2016, Plaintiff stated
 9   that his “spinal stenosis and herniated discs and tears[] ha[d]
10   made it virtually impossible to remain in the same position for
11   more than a few minutes at a time.”           (AR 215.)   He had tried
12   “every modality” “imaginable” other than surgery, which he had
13   been “warned against” by multiple doctors, with either no or only
14   “[t]emporary [m]inor relief.”        (Id.)     His doctor had “ramped up
15   [his] medications,” and he described better and worse days,
16   “hover[ing] between a high 4 on the ‘blessing’ days to a 10+ on
17   the worst days.”       (Id.)
18           At the July 5, 2018 hearing, Plaintiff testified that he had
19   moved from New York to California in November 2017.           (AR 49.)
20   His back pain had developed into sciatica on the left side,
21   limiting his ability to sit to between three and 45 minutes at a
22   time.    (AR 54-55.)
23                3.   Analysis
24           Plaintiff argues that the ALJ failed to “fully and fairly
25   develop the record” because he gave “no weight” to the only
26   medical-source functional evaluation concerning his back pain,
27   failed to resolve the absence of record evidence by ordering a
28   consultative examination or calling an expert, and concluded

                                              15
     Case 2:19-cv-07079-JPR Document 25 Filed 02/02/21 Page 16 of 20 Page ID #:475



 1   without explanation or support that Plaintiff could perform a
 2   light range of work.      (J. Stip. at 4-5 (citing AR 29).)        He
 3   further contends that the ALJ’s assessment was contradicted by
 4   the treatment notes indicating “very severe pain” and use of
 5   “heavy-duty medications.”       (Id. at 4; see id. at 5-8.)
 6         The ALJ gave “no weight” to Dr. Teli’s opinion finding no
 7   physical limitations because he examined Plaintiff only in
 8   December 2015 and did not review Dr. Stein’s treatment notes, the
 9   2013 MRI, or any other tests or records.         (See AR 29 (ALJ stating
10   that “there is no evidence that Dr. Teli reviewed any medical
11   records” (citing AR 255-57)), 257 (Dr. Teli noting that no “labs
12   [or] other testing” were “pending” and stating that he had
13   performed a “consultative examination” and “[n]o doctor-patient
14   relationship exist[ed] or [wa]s implied”).)          The ALJ found severe
15   impairments, including “degenerative disc disease, herniated
16   nucleus pulposus and stenosis of the lumbar spine” (AR 26),
17   relying on Dr. Stein’s treatment notes and the 2013 MRI (see id.
18   (citing AR 285)).     But in fashioning Plaintiff’s RFC for light
19   work, he relied on no other doctor’s findings or opinion
20   considering Plaintiff’s functional limitations because none
21   existed.    Indeed, the entirety of his explanation as to how the
22   medical evidence supported his physical-RFC finding was: “I have
23   given the consultative examiner’s assessment little weight, and
24   have adopted a more restricted residual functional capacity.”
25   (AR 29.)    Because no doctor besides the one whose opinion the ALJ
26   rejected ever assessed Plaintiff’s physical functional abilities,
27   the record was inadequate and the ALJ had a duty to develop it
28

                                          16
     Case 2:19-cv-07079-JPR Document 25 Filed 02/02/21 Page 17 of 20 Page ID #:476



 1   further.12   See McLeod, 640 F.3d at 886 (holding that “inadequacy
 2   of the record to allow for proper evaluation triggers a duty of
 3   inquiry”); de Gutierrez v. Saul, No. 1:19-CV-00463-BAM, 2020 WL
 4   5701019, at *5-6 (E.D. Cal. Sept. 24, 2020) (remanding because
 5   ALJ rejected only medical opinions defining functional
 6   limitations, then assessed RFC based on his own lay
 7   interpretation of records); Zazueta v. Colvin, No. CV-14-1905-JC,
 8   2014 WL 4854575, at *5 (C.D. Cal. Sept. 29, 2014) (same).
 9         When the record is inadequate, as here, an ALJ has
10   discretion to order a consultative examination.13          See Reed, 270
11   F.3d at 842; § 404.1519a.       When “additional evidence needed is
12   not contained in the records,” a consultative examination is
13   “normally require[d].”      Reed, 270 F.3d at 842 (quoting
14   § 404.1519a(b)(1)).      Such an evaluation could have clarified the
15   record in this case, but the ALJ did not order one.           Instead, he
16   evaluated the MRI and lower-back-pain evidence himself.            (AR 29.)
17   Making these assessments without support from any physician’s
18   functional assessment was improper.        See Taylor v. Comm’r of Soc.
19   Sec. Admin., 659 F.3d 1228, 1235 (9th Cir. 2011) (holding that
20   ALJ may not substitute his layperson observations for physician
21
22         12
            Defendant undermines his own argument by pointing out
23   that treatment notes such as Dr. Stein’s that “fail to specify a
     claimant’s functional limits” are “not useful” and “inadequate
24   for determining RFC.” (J. Stip. at 9 (citing Ford v. Saul, 950
     F.3d 1141, 1154 (9th Cir. 2020)).)
25
           13
26          An ALJ can also discharge his duty to develop the record
     fully and fairly by “subpoenaing the claimant’s physicians,
27   submitting questions to the claimant’s physicians, continuing the
     hearing, or keeping the record open after the hearing to allow
28   supplementation of the record.” Tonapetyan, 242 F.3d at 1150.

                                          17
     Case 2:19-cv-07079-JPR Document 25 Filed 02/02/21 Page 18 of 20 Page ID #:477



 1   opinions); Day v. Weinberger, 522 F.2d 1154, 1156 (9th Cir. 1975)
 2   (recognizing that ALJ is “not qualified as a medical expert”).14
 3         Thus, the ALJ did not fully and fairly develop the record,
 4   and remand is warranted on this ground.
 5         B.    Remand for Further Proceedings Is Appropriate
 6         When an ALJ errs, as here, the Court “ordinarily must remand
 7   . . . for further proceedings.”        Leon v. Berryhill, 880 F.3d
 8   1041, 1045 (9th Cir. 2017) (as amended Jan. 25, 2018); see also
 9   Harman v. Apfel, 211 F.3d 1172, 1175-78 (9th Cir. 2000) (as
10   amended).    The Court has discretion to do so or to award benefits
11   under the “credit as true” rule.          Leon, 880 F.3d at 1045
12   (citation omitted).      “[A] direct award of benefits was intended
13   as a rare and prophylactic exception to the ordinary remand
14   rule[.]”    Id.   The “decision of whether to remand for further
15   proceedings turns upon the likely utility of such proceedings,”
16   Harman, 211 F.3d at 1179, and when an “ALJ makes a legal error,
17   but the record is uncertain and ambiguous, the proper approach is
18   to remand the case to the agency,” Leon, 880 F.3d at 1045
19   (citation omitted).
20         Here, further administrative proceedings would serve the
21
22         14
            Contrary to Defendant’s assertion that Plaintiff has
23   forfeited this argument (see J. Stip. at 10), the ALJ had an
     independent duty to develop the record regardless of Plaintiff’s
24   arguments. See Vasquez v. Comm’r of Soc. Sec., No. 18-cv-1042-
     EPG, 2019 WL 3714565, at *3 (E.D. Cal. Aug. 6, 2019) (finding no
25   waiver of argument that ALJ fashioned RFC without relying on any
26   medical opinion because ALJ had independent duty to develop
     record). In any event, Plaintiff did argue to the agency that
27   “this case was never reviewed by any State agency medical
     consultant (regarding the physical condition)” and therefore
28   should be remanded. (AR 242.)

                                          18
     Case 2:19-cv-07079-JPR Document 25 Filed 02/02/21 Page 19 of 20 Page ID #:478



 1   useful purpose of allowing the ALJ to fully develop the record.
 2   See Tonapetyan, 242 F.3d at 1151.        Because there are no pain-
 3   management records from January 2017 to the date of the ALJ’s
 4   decision and Plaintiff had health insurance for most of that time
 5   (see AR 50), the Court has serious questions about whether his
 6   low-back pain was disabling during any or all of the relevant
 7   period.    Moreover, Plaintiff’s failure to explore surgery despite
 8   his allegedly disabling back pain and Dr. Stein’s implicit
 9   suggestions that he might have an opioid dependence (see, e.g.,
10   AR 272, 283) also counsel caution.        For these reasons, too,
11   remand is appropriate.      See Garrison v. Colvin, 759 F.3d 995,
12   1021 (9th Cir. 2014) (recognizing flexibility to remand for
13   further proceedings when “record as a whole creates serious doubt
14   as to whether the [plaintiff] is, in fact, disabled”).15
15   VI.   CONCLUSION
16         Consistent with the foregoing and under sentence four of 42
17   U.S.C. § 405(g),16 IT IS ORDERED that judgment be entered
18   REVERSING the Commissioner’s decision, GRANTING Plaintiff’s
19
20
21
22
23
24
           15
            On remand, the ALJ can reassess Plaintiff’s subjective
25   symptom statements and the RFC after obtaining a functional
26   assessment of his physical limitations, if any.
           16
27          That sentence provides: “The [district] court shall have
     power to enter, upon the pleadings and transcript of the record,
28   a judgment affirming, modifying, or reversing the decision of the
     Commissioner of Social Security, with or without remanding the
     cause for a rehearing.”
     Case 2:19-cv-07079-JPR Document 25 Filed 02/02/21 Page 20 of 20 Page ID #:479



 1   request for remand, and REMANDING this action for further
 2   proceedings consistent with this memorandum decision.
 3
 4           February 2, 2021
     DATED: __________________          ______________________________
                                        JEAN ROSENBLUTH
 5                                      U.S. MAGISTRATE JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          20
